Citation Nr: 0840765	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  04-31 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
laminectomy of L4-5 and L5-S1.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic depression, claimed as secondary to the service-
connected right knee disability.

3.  Entitlement to a disability rating in excess of 20 
percent for chondromalacia patella of the right knee.

4.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease of the right knee.

5.  Entitlement to an effective date prior to November 6, 
2002, for an increased rating for chondromalacia patella of 
the right knee.  

6.  Entitlement to an effective date prior to November 6, 
2002, for an increased rating for degenerative joint disease 
of the right knee.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to January 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that increased the veteran's combined 
right knee disability rating to 30 percent effective November 
6, 2002, declined to reopen the service connection claim for 
a laminectomy of L4-5 and L5-S1, and reopened and denied a 
claim of service connection for chronic depression as 
secondary to the right knee disability on the merits.

The issues of entitlement to an increased rating and an 
earlier effective date for a right knee disability have each 
been separated into two separate claims of entitlement to 
increased ratings and earlier effective dates for the 
component disabilities of chondromalacia patella of the right 
knee and degenerative joint disease of the right knee.

In July 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Seattle RO.  A 
transcript of the hearing is of record. 
 
The record reflects that the veteran submitted additional 
evidence to the Board accompanied by a waiver of initial 
review by the agency of original jurisdiction.  See 38 C.F.R. 
§ 20.1304.

The Board notes that the August 2006 VA knee examination 
report contains an opinion indicating that the veteran may be 
totally disabled due to his right knee disability.  The 
August 2004 Social Security Administration (SSA) disability 
determination lists a primary diagnosis of degenerative 
arthritis of the right knee.  The issue of entitlement to a 
total disability rating based on individual unemployability 
(TDIU) is referred to the RO for further development.  


FINDINGS OF FACT

1.  In a May 1969 decision, the Board denied the appellant's 
original claim of entitlement to service connection for a 
laminectomy of L4-L5 and L5-S1.

2.  In unappealed decisions from January 1977 and November 
1993, the RO determined that new and material evidence had 
not been received to reopen the claim of entitlement to 
service connection for a laminectomy of L4-L5 and L5-S1.

3.  When considered by itself or in connection with the 
evidence previously assembled, the evidence received since 
the November 1993 denial is cumulative, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim for service connection for a laminectomy of L4-L5 and 
L5-S1.

4.  In the unappealed November 1993 rating decision, the RO 
denied the appellant's claim of entitlement to service 
connection for chronic depression secondary to a service-
connected right knee disability.

5.  The additional evidence received since the November 1993 
rating decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for chronic depression.

6.  The evidence does not establish that the veteran's 
chronic depression was caused or aggravated by the service-
connected right knee disability. 

7.  The chondromalacia patella of veteran's right knee is 
manifested by moderate laxity. 

8.  The degenerative joint disease of veteran's right knee is 
manifested by arthritis that is confirmed by x-ray evidence.

9.  It was not factually ascertainable through the competent 
evidence of record that the veteran had moderate disability 
of the right knee, including ligamentous laxity or 
instability, prior to November 6, 2002.

10.  It was not factually ascertainable through the competent 
evidence of record that the veteran had moderate degenerative 
joint disease of the right knee prior to November 6, 2002.  


CONCLUSIONS OF LAW

1.  The evidence submitted since the RO's November 1993 
rating decision is not new and material; thus, the claim of 
service connection for a laminectomy of L4-5 and L5-S1 is not 
reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 
C.F.R. §§ 3.156(a), 20.1100, 20.1103 (2008).

2.  The evidence submitted since the RO's November 1993 
rating decision is new and material; thus, the claim of 
service connection for chronic depression as due to a right 
knee disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2008).

3.  The preponderance of the evidence of record does not 
establish that chronic depression was proximately due to or 
aggravated by a service-connected right knee disability.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008).

4.  The criteria for an evaluation in excess of 20 percent 
for service-connected chondromalacia patella of the right 
knee have not been met . 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1-4.14, 4.71a, 
Diagnostic Code 5257 (2008).

5.  The criteria for an evaluation in excess of 10 percent 
for service-connected degenerative joint disease of the right 
knee have not been met . 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1-4.14, 4.71a, 
Diagnostic Code 5010 (2008).

6.  The criteria for an effective date prior to November 6, 
2002, for the grant of an increased rating for chondromalacia 
patella of the right knee are not met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2008).

7.  The criteria for an effective date prior to November 6, 
2002, for the grant of an increased rating for degenerative 
joint disease of the right knee are not met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2008). 
 
A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 
 
For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008). 
 
Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 
 
For the purpose of establishing whether new and material 
evidence has been submitted, the evidence is presumed 
credible unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A.  Laminectomy of L4-5 and L5-S1.

The veteran was denied service connection for a laminectomy 
of L5-L5 and L5-S1 in a May 1969 Board decision.  The reason 
for the denial was that, even though the veteran had 
submitted evidence indicating that he had a spinal disorder 
with pain in the left leg during service, service medical 
records did not reveal injury or disease involving the spine 
or left leg during service.  He did not appeal this decision, 
and it became final.  

In December 1976, the veteran requested that his claim be 
reopened.  In January 1977, the RO notified the veteran that 
he had not submitted new and material evidence to reopen his 
claim.  

The veteran again requested that his claim be reopened in 
March 1993.  In a November 1993 rating decision, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim.   
 
The November 1993 rating decision remains the last final 
denial of the appellant's claim.  Therefore, any evidence 
received subsequent to the November 1993 denial will be 
reviewed for the purpose of determining whether new and 
material evidence has been submitted.  Again, to reopen the 
claim, the veteran must submit evidence that has not 
previously been considered by VA that is relevant to 
establishing that he injured his back during service.  

The Board has reviewed the evidence submitted since the 
November 1993 rating decision and finds that new and material 
evidence has not been submitted to reopen the veteran's claim 
of service connection for laminectomy of L4-L5 and L5-S1.  

The evidence submitted by the veteran consists of a few 
medical records from as early as February 1968, shortly after 
his separation from service.  While some of these records 
were not of record in November 1993, they contain essentially 
the same description of the back injury that appears in other 
records written by the same doctor during the same time 
period.  This evidence was already considered and rejected by 
VA during prior adjudications.  An appellant's own recitation 
of his medical history does not constitute new and material 
evidence sufficient to reopen his claim when this account has 
already been rejected by the VA.  Chavarria v. Brown, 5 Vet. 
App. 468 (1993).  The veteran's account of an in-service back 
injury was considered and rejected on the merits in the May 
1969 Board decision and thus is not considered new evidence 
for purposes of reopening his claim.



The remaining relevant evidence consists of medical records 
from the 1990s through 2006.  These records largely describe 
the severity of the veteran's back disability, information 
that is not material to establishing the incurrence of an in-
service back injury.  Some of these medical records include 
the veteran's description of the claimed in-service back 
injury which, as noted above, was previously rejected by VA.  
In addition, a bare transcription of lay history, unenhanced 
by additional comment by the transcriber, is not competent 
medical evidence merely because the transcriber is a health 
care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  These records, therefore, are not considered 
competent medical evidence of an in-service back injury.

In summary, the Board concludes that new and material 
evidence has not been received to reopen the previously 
denied claim of entitlement to service connection for a 
laminectomy of L4-L5 and L5-S1.  The veteran's claim is not 
reopened. 

B.  Chronic Depression, Claimed as Secondary to a Right Knee 
Disability

The November 1993 rating decision also denied entitlement to 
service connection for chronic depression, claimed as 
secondary to the service-connected right knee disability.  
The reason for the denial was that the May 1993 VA examiner 
failed to assess a chronic psychiatric disorder secondary to 
the service-connected right knee condition.

Since this denial, the veteran has submitted new evidence 
reflecting that he has been diagnosed with depression and 
pain disorder.  Most recently, a November 2006 VA examination 
report diagnoses major depressive episode, mild, recurrent.  
This evidence is material to demonstrating the existence of a 
current psychiatric disability that may be related to the 
service-connected knee injury.  The Board therefore considers 
this claim to be reopened.




II.  Service Connection for Chronic Depression, Claimed as 
Secondary to a Right Knee Disability

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected on a secondary basis.  38 C.F.R. § 3.310.  The 
Board notes that secondary service connection on the basis 
of aggravation is also permitted under 38 C.F.R. § 3.310, 
and compensation is payable for that degree of aggravation 
of a non-service- connected disability caused by a service- 
connected disability and not due to the natural progress of 
the nonservice-connected disease.  Allen v. Brown, 7 Vet. 
App. 439 (1995). 
 
Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, supra, for 
secondary service connection on the basis of the aggravation 
of a nonservice-connected disorder by service-connected 
disability.  The amendment essentially codifies Allen with 
language that requires that a baseline level of severity of 
the nonservice-connected disease or injury must be 
established by medical evidence created before the onset of 
aggravation.  However, given the possibility that these 
changes could potentially be interpreted as substantive, and 
because the veteran's claim was pending before the 
regulatory change was made, the Board will apply the version 
of 38 C.F.R. § 3.310 that was in effect before the change, 
which arguably favors the claimant.

The veteran contends that he developed chronic depression as 
a result of his right knee disability.  The preponderance of 
the competent evidence of record does not support such a 
relationship, however, and service connection for chronic 
depression must be denied.

As noted above, the veteran's claim was previously denied 
because the May 1993 VA mental disorders examination report 
did not diagnose a chronic psychiatric disorder.  After an 
examination of the veteran, the VA examiner concluded that 
the veteran did not seem to be diagnosable within the DSM-
III categorizations.  While somatoform pain disorder was 
considered, it was the examiner's impression that the 
veteran's 'seemingly bona fide chronic pain largely is not 
of psychological origin and serves no functional role, which 
I could detect.'  The examiner concluded that the veteran 
was 'free of psychiatric disturbance and suggest[ed] that 
disability considerations rest primarily upon medical 
evaluations of physiological impairment and related 
subjective distress.'

Evidence added to the record since the November 1993 RO 
denial of the veteran's claim includes private psychiatric 
assessments and a November 2006 VA examination report.

An October 1994 record from the veteran's doctor indicates 
the veteran appeared to have some mild situational 
depression secondary to his marriage breakup.  

An August 1995 psychiatric evaluation from Dr. K. diagnosed 
dysthymia, moderate, late onset, without psychotic features, 
and also diagnosed pain disorder due to psychological and 
medical factors.  The veteran reported that he felt he had 
been depressed his whole life but that he started feeling 
more depressed two or three years ago.  The examiner noted 
that the veteran 'who claims to have significant pain 
problems seems to have a mental status examination which 
seems to be quite normal.'

An August 1995 psychiatric evaluation by Dr. B. found 
affective disorder, specifically dysthymia, and somatoform 
disorder, specifically pain disorder.

A July 2001 psychological evaluation by Dr. R. diagnosed 
pain disorder with both psychological factors and a general 
medical condition, chronic, and major depressive disorder, 
recurrent, in partial remission.  

The November 2006 VA examination report diagnoses major 
depressive episode, mild, recurrent.  The examiner noted that 
it appeared the veteran's original knee injury occurred prior 
to service and that the condition of depression appeared to 
have its onset prior to the veteran's entry into service.  
The examiner was unable to resolve the issue of how 
depression may have developed secondary to osteoarthritis of 
the knee without resorting to speculation.  The examiner 
noted that the July 2001 psychological assessment by Dr. R. 
described the veteran's typical mood as 'good' and that the 
May 1993 VA examination report found the veteran to be 
'"free of psychiatric disturbance," and suggested 
"disability considerations rest primarily upon medical 
evaluation of physiological impairment and related subjective 
distress."'  While the November 2006 examiner noted that 
there is a pathophysiological relationship between 'the two 
conditions,' the examiner found that 'the limited information 
in regard to the clinical criteria utilized in past 
examinations to arrive at a diagnosis of major depressive 
disorder' left very little evidence in the medical record and 
claims file to explain the relationship between the veteran's 
psychiatric disability and his osteoarthritis of the right 
knee.  

A November 2006 addendum to this opinion confirmed the 
examiner's earlier conclusion that there was no documentation 
of the relationship of the degree of the veteran's depression 
and the chronic pain.  

The Board finds that this evidence does not establish an 
etiological relationship between the veteran's right knee 
disability and any current, chronic depression.  In this 
respect, the Board notes that not all of the medical opinions 
of record affirmatively diagnose a psychiatric disability.  
Of the opinions that do find such disability, none actually 
diagnoses chronic depression, and the opinions that do 
diagnose depression characterize it as 'recurrent.'  

Furthermore, there is no competent medical evidence of record 
to affirmatively link any current, chronic psychiatric 
disability to the veteran's knee disability.  The most 
probative evidence on this question appears in the November 
2006 VA examination report.  This report found the evidence 
of record inadequate to explain any relationship between 
depressive disorder and the veteran's knee disability.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for chronic depression as secondary to a knee 
disability.  Therefore, his claim must be denied.


III.  Increased Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2008). 
 
The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The appellant's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), it was held that evidence 
to be considered in the appeal of an initial assignment of a 
disability rating was not limited to that reflecting the then 
current severity of the disorder.  In Fenderson, the Court 
also discussed the concept of the 'staging' of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Id. at 126-127. 

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

However, in VAOPGCPREC 23-97, the VA General Counsel 
concluded that a claimant who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257.  See 62 Fed. Reg. 63,604 (1997).  In 
VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,703 (1998), the VA 
General Counsel further explained that, when a veteran has a 
knee disability evaluated under Diagnostic Code 5257, to 
warrant a separate rating for arthritis based on X-ray 
findings, the limitation of motion need not be compensable 
under Diagnostic Code 5260 or Diagnostic Code 5261; rather, 
such limited motion must at least meet the criteria for a 
zero-percent rating.  In the alternative, a compensable 
rating may be granted by virtue of 38 C.F.R. § 4.59 (which 
specifically provides that, when a veteran has arthritis that 
is productive of actually painful motion due to unstable or 
malaligned joints due to healed injury, the disability is 
entitled to the minimum compensable evaluation for the joint, 
i.e., 10 percent under either Diagnostic Code 5260 or 5261).  
Precedent opinions of the VA General Counsel are binding on 
the Board.  See 38 U.S.C.A. § 7104(c).

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated innervation, or other 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59. 

A.  Chondromalacia Patella of the Right Knee

The veteran has been granted a 20 percent disability rating 
for chondromalacia patella of the right knee under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257, for other impairment of the 
knee (which includes recurrent subluxation or lateral 
instability).  Under this diagnostic code, a 10 percent 
rating is warranted for slight impairment, a 20 percent 
rating for moderate impairment, and a 30 percent rating for 
severe impairment.  

Words such as 'slight,' 'moderate,' and 'severe' are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are 'equitable and 
just.'  38 C.F.R. 4.6.  It should also be noted that use of 
terminology such as 'moderate' and 'severe' by VA examiners 
and others, although evidence to be considered by the Board, 
is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6. 

A November 2002 private medical record reflects that the 
veteran had significant effusion of the right knee and 
positive meniscal signs.  He was assessed to have a torn 
meniscus of the right knee.  It appears that the 20 percent 
rating was assigned by the RO for the increased symptoms of 
disability associated with the veteran's torn meniscus.  

A December 2002 private medical record notes that medial and 
lateral stability were normal to the varus and valgus stress 
test.  

The June 2003 VA joints examination report notes that the 
veteran reported increased pain, both weight bearing and non-
weight bearing, increased swelling, and a sensation of 
subluxation.  He reported that these symptoms had all 
increased since his last VA examination.  No locking was 
reported.  The veteran also reported that he felt the knee 
slip if he was bending forward to tie his shoe.  There was 
some laxity evidence with varus stress at 30 degrees of 
flexion and also at 3 degrees of flexion.  

A May 2005 VA examination report notes that the veteran's 
right knee locked or was unstable with some motion.  Drawer 
sign and McMurray's sign showed moderate instability on the 
right knee.  Recurrent subluxation, locking pain, joint 
effusion, or crepitus were not shown.  

The August 2006 VA examination report reflects that the 
veteran's right knee showed signs of effusion, weakness, 
tenderness, abnormal movement, guarding of movement, 
'locking' pain, joint effusion, and crepitus.  The anterior 
and posterior cruciate ligaments stability test of the right 
knee was within normal limits, as was the medial and lateral 
collateral ligaments stability test.  The medial and lateral 
meniscus test on the right knee was abnormal with moderate 
degree of severity.

The Board finds that the preponderance of the evidence is 
against the claim for an increased rating for chondromalacia 
patella of the right knee, and the claim is therefore denied.

The Board finds that the relevant evidence reflects a 
moderate degree of disability and does not believe that the 
maximum rating of 30 percent is warranted.  The 20 percent 
rating, reflecting moderate disability, was assigned based on 
the torn meniscus noted in November 2002.  This rating 
contemplates the normal medial and lateral stability noted 
during the December 2002 varus and valgus stress test, the 
laxity and the sensation of subluxation reported in June 
2003, the moderate instability noted in May 2005, and the 
moderate severity of instability reported in the August 2006 
medial and lateral meniscus test.  The lack of instability 
noted in December 2002; the lack of locking noted in June 
2003; and the lack of recurrent subluxation, locking pain, 
joint effusion, and crepitus in May 2005 also weigh against 
finding severe disability.

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1).  In this case, however, there has been no 
showing that the veteran's service-connected chondromalacia 
patella of the right knee disability has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular scheduler standards utilized 
to evaluate the severity of his disability.  The Board notes 
that, while the August 2006 VA examination report indicates 
that the veteran's right knee disability leaves him 
completely disabled with respect to his usual occupation, it 
does not reflect that the veteran is precluded from 
employment due to his right knee instability.  Therefore, the 
Board finds that the requirements for an extraschedular 
evaluation for the veteran's service-connected disability 
under the provisions of 38 C.F.R. § 3.321(b)(1) have not been 
met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).
 
B.  Degenerative Joint Disease of the Right Knee  

The veteran has also been granted a separate 10 percent 
rating for arthritis of the right knee under 38 C.F.R. § 
4.71a, Diagnostic Code 5010.  Under Diagnostic Code 5010, 
arthritis due to trauma that is substantiated by x-ray 
findings is to be rated under Diagnostic Code 5003 in the 
rating criteria for degenerative arthritis. 
 
Diagnostic Code 5003 specifies that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  For the knee, 
limitation of motion is rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261.  If flexion and extension of 
a single leg are both limited to a compensable degree, 
General Counsel Opinion VAOPGCPREC 9- 2004 states that the 
veteran may be separately rated under both Diagnostic Codes 
5260 (limitation of flexion) and 5261 (limitation of 
extension).

When the veteran has degenerative arthritis confirmed by x- 
rays and a noncompensable impairment of range of motion, a 10 
percent rating is available for swelling, muscle spasm or 
satisfactory evidence of painful motion.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003.

Diagnostic Code 5260 assigns a noncompensable disability 
rating for limitation of flexion to 60 degrees; a 10 percent 
rating for flexion limited to 45 degrees; a 20 percent rating 
for flexion limited to 30 degrees; and a 30 percent rating 
for flexion limited to 15 degrees.

Under Diagnostic Code 5261, evaluations for limitation of 
knee extension are assigned as follows: extension limited to 
5 degrees is 0 percent; extension limited to 10 degrees is 10 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent. 

According to December 2002 and January 2003 private medical 
records, the range of motion in the veteran's right knee was 
from 5 degrees to 125 degrees.  Mild effusion and mild 
crepitation were noted.  The veteran was diagnosed with 
advanced symptomatic arthritis of the right knee.  

At a June 2003 VA examination, the veteran reported that 
flare-ups can occur six to seven times per year and were 
activity-related, with increased pain and swelling.  These 
episodes may last up to two weeks, at which time he uses 
crutches instead of a cane.  Ice packs, rest, elevation, and 
medications are helpful.  He estimates that he missed a total 
of three weeks of work in the last twelve months due to knee 
flare-ups.  He estimated that his range of motion decreases 
by 90 percent during flare-ups.  The veteran uses a hinged 
custom-molded knee brace, and he also has a softer metal-
hinged brace that he uses when his knee is more swollen.  The 
veteran's range of motion was from -3 degrees extension to 
115 degrees flexion from a supine position.  When sitting, 
knee flexion was to 110 degrees with -15 degrees of 
extension.  There was pain on extension from -10 to -3 and 
during flexion there was pain from 60 degrees to 115 degrees.  
The veteran complained of increasing pain, stiffness, and 
fatigue on repetitive motion.  

A May 2005 VA examination report noted a range of motion of 
105 degrees flexion with pain beginning at 100 degrees.  
Extension was to 5 degrees with pain at 10 degrees.  Range of 
motion was additionally limited by pain, weakness, and lack 
of endurance after repetitive use.  Range of motion was not 
additionally limited by incoordination after repetitive use. 

The August 2006 VA examination report reflects that flexion 
in the right knee was to 98 degrees, with pain beginning at 
90 degrees.  Extension was to 0 degrees with pain beginning 
at 22 degrees.  It was noted that normal range of motion was 
140 degrees flexion and 0 degrees extension.  The examiner 
noted that joint function was additionally limited by pain, 
fatigue, weakness, lack of endurance, and pain after 
repetitive use.  It was noted that these factors additionally 
limited the joint function by 0 degrees.  

The veteran has already been assigned a 10 percent disability 
rating based on the x-ray evidence of degenerative changes in 
the veteran's right knee.  In order to receive an increased 
rating, the Board will have to find limitation of flexion or 
extension that satisfies the 20 percent rating criteria, or 
limitation of both flexion and extension that satisfies the 
10 percent criteria.

A compensable rating cannot be assigned under DC 5260 unless 
the veteran's degree of flexion is limited to 45 degrees or 
less.  Taking into account additional functional limitation 
under DeLuca, the closest that the veteran's right knee comes 
to a compensable rating is in June 2003 when the veteran was 
noted to have painful motion beginning at 60 degrees flexion.  
In short, the veteran's flexion is not limited to a 
compensable degree, even when considering the additional 
limitations caused by factors such as pain, fatigability, and 
loss of endurance.  

Limitation of extension is compensable under DC 5261 when 
extension is limited to 10 degrees or greater.  Because the 
veteran was not found to have a compensable limitation of 
flexion, however, he may only receive an increased rating of 
20 percent if extension is limited to 15 degrees or more.  
None of the evidence of record reflects such limitation.  The 
closest rating is the limitation of extension to 5 degrees, 
with pain beginning at 10 degrees, in May 2005.  While it is 
noted that pain begins at 22 degrees in the August 2006 
examination report, the Board notes that the veteran's actual 
range of motion was to 0 degrees and that factors such as 
pain, fatigue, weakness, and lack of endurance were said to 
limit the veteran's joint function an additional 0 degrees.  
Therefore, the medical evidence of record does not justify a 
20 percent rating for loss of extension and, consequently, a 
rating in excess of 10 percent is not warranted for lost 
range of motion.   

In essence, the preponderance of the evidence is against an 
evaluation in excess of 10 percent for degenerative joint 
disease of the right knee.  Since the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
resolution of reasonable doubt are not applicable to warrant 
an evaluation in excess of 10 percent for any portion of the 
appeal period. 

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1) in relation to the degenerative joint disease 
claim.  As with the chondromalacia rating, however, there has 
been no showing that the veteran's service-connected 
degenerative joint disease of the right knee has caused 
marked interference with employment beyond that contemplated 
by the schedule for rating disabilities, necessitated 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular scheduler 
standards utilized to evaluate the severity of his 
disability.  As noted above, while the August 2006 VA 
examination report indicates that the veteran's right knee 
disability leaves him completely disabled with respect to his 
usual occupation, it does not reflect that the veteran is 
precluded from employment due to his right knee disability.  
Therefore, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
disability under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).
 
IV.  Earlier Effective Dates 

The veteran is seeking entitlement to an effective date prior 
to November 6, 2002, for the increased rating that was 
assigned for his service-connected right knee disability.  He 
essentially contends that the effective date of this grant 
should be May 5, 2002, one year prior to the date he filed 
his claim on May 5, 2003, because the evidence of record 
demonstrates that he satisfied the increased rating criteria 
on this earlier date. 
 
Where evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation, the effective date of the award 'shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date.'  38 U.S.C.A. § 
5110(b)(2) (West 2002); see also 38 C.F.R. § 3.400(o)(2) 
(2008); Harper v. Brown, 10 Vet. App. 125 (1997).  If such an 
increase is not factually ascertainable within the year prior 
to the date of receipt of the claim, the effective date shall 
be the date of the receipt of the claim.  38 C.F.R. § 
3.400(o)(2). 

A.  Chondromalacia Patella of the Right Knee

The disability rating for the veteran's chondromalacia 
patella of the right knee was increased from 10 percent to 20 
percent effective November 6, 2002.  He essentially contends 
that it is factually ascertainable that his disability 
increased in severity, from slight to moderate, as of May 5, 
2002, one year prior to May 5, 2003, the date on which VA 
received the veteran's increased rating claim.  

As noted above, it appears that the veteran's disability 
rating was increased from 10 percent to 20 percent in 
connection with the discovery of the torn meniscus in his 
right knee on November 6, 2002.  The Board will therefore 
review the evidence to determine whether this injury, or a 
corresponding level of disability, is factually ascertainable 
in the year prior to receipt of the veteran's claim on May 5, 
2003.  

The only potentially pertinent evidence of record appears in 
private medical records reflecting that the veteran sought 
treatment for degenerative joint disease in October 2002.  
These records, however, specifically reflect that the veteran 
was treated for degenerative joint disease in the right knee.  
The Board notes that earlier records from the same provider 
discuss treatment for degenerative joint disease in the back 
and osteoarthritis of the right wrist.  

Furthermore, the veteran's records do not reflect that he had 
a torn meniscus in October 2002, and they do not indicate a 
moderate degree of laxity or instability.  Therefore, a 20 
percent rating prior to November 6, 2002, is not warranted.

The preponderance of the evidence is against finding that an 
effective date prior to November 6, 2002, is warranted for 
the veteran's chondromalacia patella of the right knee.  The 
appeal is accordingly denied. In making this determination, 
the Board has considered the provisions of 38 U.S.C.A. § 
5107(b) regarding benefit of the doubt, but there is not such 
a state of equipoise of positive and negative evidence to 
otherwise grant the veteran's claim.

B.  Degenerative Joint Disease of the Right Knee  

The Board has also considered whether an earlier effective 
date should be assigned for the separate 10 percent rating 
that was assigned for degenerative joint disease of the 
veteran's right knee.  As with the chondromalacia patella 
claim, the degenerative joint disease rating was granted 
effective November 6, 2002, and the veteran has requested an 
effective date of May 5, 2002.  
 
The only potentially relevant evidence from this period 
consists of the private medical records that are noted in the 
chondromalacia effective date discussion above.  The earlier 
of these two notes is dated October 7, 2002, and it contains 
a diagnosis of degenerative joint disease.  As noted above, 
however, these records do not specify whether the 
degenerative joint disease is in the veteran's right knee 
rather than in his back, right wrist, or other joint.  As 
such, the Board finds that an effective date prior to 
November 6, 2002, for the 10 percent disability rating for 
degenerative joint disease of the right knee is not 
warranted.  
 
The Board is only permitted to consider evidence from the 
year prior to the May 5, 2003, receipt of the veteran's 
increased rating claim in reaching its determination.  
Therefore, while evidence of record may contain earlier 
evidence of degenerative changes in the veteran's right knee, 
such evidence cannot be used to grant an effective date prior 
to the date that is factually ascertainable by the evidence 
from the relevant period itself.

V.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008). 
 
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Additionally, as to timing, VCAA notice should be provided to 
a claimant before the initial unfavorable AOJ decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the appellant's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra. 

In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 
(2006), requires that, prior to the adjudication of petitions 
to reopen service connection claims, the veteran be given 
notice of the elements of service connection, the elements of 
new and material evidence, and the reasons for the prior 
denial. 

The Board finds that these notice requirements have been 
satisfied by letters issued in May 2003 and June 2007.  In 
these letters, the earlier of which was issued prior to the 
initial adjudication of this claim in August 2003, the 
veteran was advised of the evidence needed to substantiate 
his claims.  He was also advised of his and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by him and what evidence should be provided by 
VA.  The June 2007 letter further advised the veteran as to 
the type of evidence needed to substantiate both the 
disability rating and effective date elements of his claims, 
pursuant to the Court's holding in Dingess, supra.

As to the petition to reopen the claim of chronic depression, 
reopening has been granted, as discussed above.  As such, the 
Board finds that any error related to the VCAA as to 
reopening the claim of entitlement to service connection for 
chronic depression is moot.  See 38 U.S.C. §§ 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2008); Mayfield 
v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

The May 2003 and June 2007 letters fully satisfied the duty 
to notify provisions for the petition to reopen the claim of 
entitlement to service connection for a laminectomy of L4-5 
and L5-S1.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  These letters define the terms 'new' and 
'material.'  They also informed the veteran that his claim 
had previously been denied because there was no evidence of 
any back complaints, diagnosis or treatment during service.  
The May 2003 letter specifically notes that the veteran's 
physical examination at the time of discharge from active 
duty was negative for any back complaints.  The veteran was 
informed that he needed to submit new evidence that relates 
to this fact.  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 
 
Although the veteran's claims were not readjudicated 
following notification of how to establish a disability 
rating and effective date, the record reflects that the 
veteran had a meaningful opportunity to participate 
effectively in the processing of his claims subsequent to the 
issuance of the June 2007 notice letter.  Specifically, the 
Board notes that the veteran was able to present testimony at 
a personal hearing in July 2007.  Therefore, the record fails 
to show prejudicial error as to timing or content of the VCAA 
notice. 
 
Moreover, as this case involves claims for increased ratings, 
additional notice is required under section 5103(a).  Such 
notice must meet the following four-part test: 
 
(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; 
 
(2) if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; 
 
(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; 
 
(4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. 
 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial. 
 
Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez- 
Flores.  As such, it does not take the form prescribed in 
that case.  However, the Vazquez-Flores decision does not 
mandate remand by the Board for every increased-compensation 
claim; remand is only required where the notice provided was 
inadequate and not otherwise shown to be non-prejudicial.  
See also Medrano v. Nicholson, 21 Vet. App. 165, 170-71 
(2007) (Board is not prohibited from evaluating for harmless 
error, however, the Court gives no deference to any such 
evaluation, which is subject to the Court's de novo review). 

As noted above, failure to provide pre-adjudicative notice of 
any of the necessary duty to notify elements is presumed to 
create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran. Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 
 
As noted above, the RO sent the veteran letters in May 2003 
and July 2007 concerning that aspect of the veteran's claim 
relating to the rating of the veteran's right knee 
disability.  These letters requested that the veteran provide 
evidence describing how his disability had worsened.  In 
addition, the veteran was questioned about the effect that 
worsening has on his employment and daily life during the 
course of the various VA examinations performed in 
association with this case.  The Board finds that the notice 
given, the questions directly asked, and the responses 
provided by the veteran at his hearing show that he knew that 
the evidence needed to show that his disability had worsened 
and what impact that had on his employment and daily life.  
As the Board finds veteran had actual knowledge of the 
requirement, any failure to provide him with adequate notice 
is not prejudicial.  See Sanders, 487 F.3d 881.  The Board 
finds that the first criterion is satisfied.  See Vazquez- 
Flores, 22 Vet. App. 37. 
 
As for the second and third elements, this information was 
provided to the veteran in the July 2007 letter.  The veteran 
was notified that disability ratings are rated based on VA's 
Rating Schedule and that the evidence to be considered 
includes: the nature and symptoms of the condition; the 
severity and duration of the symptoms; and the impact of the 
condition and symptoms on employment.  He was also notified 
that disability ratings are assigned ranging from 0 to 100 
percent based on the severity of the disability, and that 
effective dates of increased payments are assigned based 
either on when a claim is received or when the evidence shows 
a level of disability that supports a certain rating under 
VA's schedule.  See also Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The ratings schedule is the sole mechanism by 
which a veteran can be rated, excepting only referral for 
extraschedular consideration and the provisions of special 
monthly compensation.  See 38 C.F.R. Part 4.  Therefore, the 
Board finds that the second and third elements of Vazquez-
Flores notice have been satisfied. 
 
As to the fourth element, the July 2007 provided notice of 
the types of evidence, both medical and lay, including 
employment records, that could be submitted in support of his 
claims.  This letter which listed such information in the 
context of evidence needed that may affect how a disability 
rating is assigned.  The Board finds that the fourth element 
of Vazquez-Flores is satisfied. 
 
In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that VA has discharged its duty to notify. 
 
The Board further finds that the duty to assist requirements 
of the VCAA have also been satisfied in this case.  
Specifically, the Board finds that all obtainable evidence 
identified by the veteran relative to these issues has been 
obtained and associated with the claims folder, and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  Of record are the veteran's 
private medical records, SSA records, and VA examination 
reports from June 2003, May 2005, August 2006, and November 
2006, as well as a November 2006 addendum to the examination 
from that same month.  There is no pertinent, outstanding 
evidence that requires further development.  










	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for a laminectomy of L4-
L5 and L5-S1 is not reopened.

New and material evidence having been received, the claim of 
entitlement to service connection for chronic depression as 
secondary to a right knee disability is reopened.

Entitlement to service connection for chronic depression as 
secondary to a right knee disability is denied.

Entitlement to a disability rating in excess of 20 percent 
for chondromalacia patella of the right knee is denied.

Entitlement to a disability rating in excess of 10 percent 
for degenerative joint disease of the right knee is denied. 

Entitlement to an effective date prior to November 6, 2002, 
for an increased rating for chondromalacia patella of the 
right knee is denied.  

Entitlement to an effective date prior to November 6, 2002, 
for an increased rating for degenerative joint disease of the 
right knee is denied.  



____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


